 1                                                                                               O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   TASHIANA LUKE,                                   Case No. 2:18-cv-07456-ODW (GJSx)
12                        Plaintiff,
13          v.                                        ORDER GRANTING IN PART AND
                                                      DENYING IN PART DEFENDANTS’
14   DOUGH BOY INC., LANGSTON                         MOTION FOR SUMMARY
15   FAIZON SANTISIMA;                                JUDGMENT [23]
16
                          Defendants.

17
18                                      I.   INTRODUCTION
19          Plaintiff, Tashiana Luke (“Luke”), resident of Philadelphia, brings this action
20   against Faizon Love (“Love”), resident of California, for employment discrimination
21   and sexual harassment. (See Compl., ECF No. 1.) Luke asserts that throughout her
22   employment as his personal assistant, Love made sexually harassing comments
23   culminating in a text message which included a sexually explicit video. (See Compl.)
24          Pending before the Court is Defendants’ Motion for Summary Judgment
25   (“Motion”). (Mot., ECF No. 23.) For the following reasons, the Court GRANTS IN
26   PART AND DENIES IN PART Defendants’ Motion.1
27
     1
28     After considering the papers filed in connection with the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
 1                                   II.   BACKGROUND
 2   A.    Employment and General Conduct
 3         Assembly Robot, Inc. (“Assembly”) is a California corporation in the business
 4   of providing entertainment services.      (Def.s’ Statement of Uncontroverted Facts
 5   (“DSUF”) ¶ 1, ECF No. 24.) Love is an actor and comedian and Assembly’s sole
 6   shareholder, director and officer. (DSUF ¶¶ 2–3.) Love employed Luke as his
 7   personal assistant. (DSUF ¶ 14.)
 8         Luke and Love first met in October 2015 when Luke worked as a production
 9   assistant on the set of Real Husbands of Hollywood (“RHOH”), a television show on
10   which Love was a cast member. (DSUF ¶ 8.) Luke’s job duties on RHOH included,
11   among other things, assisting cast members. (DSUF ¶ 9.) While on the set of RHOH,
12   Luke observed nudity and understood she might see nudity on the set as a production
13   assistant. (DSUF ¶¶ 12–13.) While on the set of RHOH, Love sent pictures of his
14   genitals to at least three individuals, believing it to be “the culture.” (Pl.’s Statement
15   of Uncontroverted Facts (“PSUF”) ¶¶ 74–77, ECF No. 26-1.)
16         After RHOH wrapped up, Love asked Luke if she would like to be his personal
17   assistant. (DSUF ¶ 14.) She accepted the position, knowing that Luke may use
18   profanity or reference sexual material during her employment. (DSUF ¶¶ 15, 16.)
19         She began her employment on June 9, 2016. (DSUF ¶17.) As Love’s assistant,
20   Luke scheduled meetings and bookings for Love, made travel accommodations for
21   Love, and set up for Love’s guest appearances. (DSUF ¶ 18.)
22         Sometime between June 9, 2016 and June 25, 2016, Love made the following
23   comments to Luke: “you know you need your tuition paid” and “your ass looks good
24   in those jeans” (DSUF ¶¶ 34, 40; PSUF ¶ 70.) Luke did not complain to anyone she
25   knew to be an employee, supervisor or manager of Love about these comments.
26   (DSUF ¶ 47.)
27
28




                                                 2
 1   B.     Writing the Parody
 2          Shortly after starting her position, Love approached Luke about writing and
 3   casting a parody of a pornographic film. (DSUF ¶ 19.) Neither party clarified what
 4   scenes would be included in the parody. (DSUF ¶¶ 21, 22.) Since Luke aimed to
 5   write romantic comedies and reality television, she agreed to write the parody with the
 6   knowledge that the scene would involve Love having parody sex. (DSUF ¶¶ 20, 23–
 7   25.)
 8          Luke understood that as a writer she would be expected to have input regarding
 9   test scenes, which involve cast acting out the scenes.       (DSUF ¶¶ 27–28.) She
10   understood it would be important for her as a writer to review test scenes as they
11   contribute to her writing. (DSUF ¶ 29.) Furthermore, she was aware that Love could
12   cast or shoot test scenes for the parody without her knowledge or approval. (DSUF ¶¶
13   31–32.)
14   C.     Test Scene and Aftermath
15          On June 25, 2016, Love sent Luke a slow motion video of him receiving oral
16   sex from a woman, with the following text message: “I shot a test scene what do you
17   think.” (DSUF ¶ 43.) Because casting and the specifics of the scene were not
18   predetermined, the parties dispute whether the clip was in fact a test scene. (DSUF ¶¶
19   44; PSUF ¶¶ 61–63, 66.) Parties also dispute whether Love sent this clip to others for
20   approval. (DSUF ¶ 45; Pl.’s Ex. 2 (“Love Dep. Test.”) 154:19-22, ECF No. 26-3.)
21   After the video message, parties exchanged argumentative and threatening message to
22   one another. (PSUF ¶ 79; Pl.’s Ex. 4 (“Text Message”), ECF No. 26-3.)
23          Luke quit her job after receiving this text message in part because she was
24   bothered by Love’s repeated absences at scheduled appearances. (DSUF ¶¶ 46, 50.)
25   On June 14, 2017, she filed a complaint with the Department of Fair Employment and
26   Housing (“DFEH”). (Compl. ¶ 8.) On November 9, 2017, Luke received a Notice of
27   Case Closure and Right to Sue. (Compl. ¶ 9.)
28




                                                3
 1   D.     Plaintiff’s Complaint
 2          On August 24, 2018, Luke filed the present lawsuit asserting four claims for
 3   relief: (1) discrimination under California Government Code section 12940(a);
 4   (2) harassment under California Government Code section 12940(j); (3) failure to
 5   prevent discrimination and harassment under California Government Code section
 6   12940(k); and (4) retaliation under California Government Code 12940(h).                           (See
 7   Compl.) Defendants move for summary judgment as to all of Plaintiff’s claims.
 8   (Mot. 2.)2
 9                                     III.    LEGAL STANDARD
10          A court “shall grant summary judgment if the movant shows that there is no
11   genuine dispute as to any material fact and the movant is entitled to judgment as a
12   matter of law.” Fed. R. Civ. P. 56(a). Courts must view the facts and draw reasonable
13   inferences in the light most favorable to the nonmoving party. Scott v. Harris, 550
14   U.S. 372, 378 (2007). A disputed fact is “material” where the resolution of that fact
15   might affect the outcome of the suit under the governing law, and the dispute is
16   “genuine” where “the evidence is such that a reasonable jury could return a verdict for
17   the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
18   Conclusory or speculative testimony in affidavits is insufficient to raise genuine issues
19   of fact and defeat summary judgment. Thornhill Publ’g Co. v. GTE Corp., 594 F.2d
20   730, 738 (9th Cir. 1979). Moreover, though the Court may not weigh conflicting
21   evidence or make credibility determinations, there must be more than a mere scintilla
22
23
     2
      Defendants object to certain evidence offered by the Luke. (See Def.s’s Evid. Obj., ECF No. 27-3.)
24
     The Court OVERRULES all boilerplate objections. (See Scheduling and Case Management
25   Order 9, ECF No. 18.) To the extent the Court relies without discussion on evidence to which the
     parties have objected, the Court OVERRULES the relevant objections. See Burch v. Regents of
26   Univ. of Cal., 433 F. Supp. 2d 1110, 1118–19 (E.D. Cal. 2006) (“[O]bjections to evidence on the
27   ground that it is irrelevant, speculative, and/or argumentative, or that it constitutes an improper legal
     conclusion are all duplicative of the summary judgment standard itself.”). As to the remaining
28   objections, the Court finds it unnecessary to rule on them because the Court does not rely on the
     disputed evidence.



                                                        4
 1   of contradictory evidence to survive summary judgment. Addisu v. Fred Meyer, Inc.,
 2   198 F.3d 1130, 1134 (9th Cir. 2000).
 3         Once the moving party satisfies its burden, the nonmoving party cannot simply
 4   rest on the pleadings or argue that any disagreement or “metaphysical doubt” about a
 5   material issue of fact precludes summary judgment. See Celotex Corp. v. Catrett, 477
 6   U.S. 317, 322–23 (1986); Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
 7   U.S. 574, 586 (1986); Cal. Architectural Bldg. Prods., Inc. v. Franciscan Ceramics,
 8   Inc., 818 F.2d 1466, 1468 (9th Cir. 1987). Nor will uncorroborated allegations and
 9   “self-serving testimony” create a genuine issue of material fact. Villiarimo v. Aloha
10   Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002).         The court should grant
11   summary judgment against a party who fails to demonstrate facts sufficient to
12   establish an element essential to his case when that party will ultimately bear the
13   burden of proof at trial. See Celotex, 477 U.S. at 322.
14         Pursuant to the Local Rules, parties moving for summary judgment must file a
15   proposed “Statement of Uncontroverted Facts and Conclusions of Law” that should
16   set out “the material facts as to which the moving party contends there is no genuine
17   dispute.” C.D. Cal. L.R. 56-1. A party opposing the motion must file a “Statement of
18   Genuine Disputes” setting forth all material facts as to which it contends there exists a
19   genuine dispute. C.D. Cal. L.R. 56-2. “[T]he Court may assume that material facts as
20   claimed and adequately supported by the moving party are admitted to exist without
21   controversy except to the extent that such material facts are (a) included in the
22   ‘Statement of Genuine Disputes’ and (b) controverted by declaration or other written
23   evidence filed in opposition to the motion.” C.D. Cal. L.R. 56-3.
24                                    IV.   DISCUSSION
25   A.    Individual Liability Under FEHA
26         Defendants move for summary judgment on Plaintiff’s first, third and fourth
27   claims on the grounds that neither defendant is considered an employer under FEHA
28   and individual liability cannot be imposed in those causes of action. (Mot. 2.) Luke




                                                 5
 1   “does not oppose Defendants’ motion for partial summary judgment as to her [first,
 2   third, and fourth] causes of action.” (Opp’n to Mot., ECF No. 26-2.) Accordingly, the
 3   Court GRANTS summary judgment as to the first, third, and fourth claims. See, e.g.,
 4   Jenkins v. County of Riverside, 398 F.3d 1093, 1095 n.4 (9th Cir. 2005) (plaintiff
 5   abandoned claims by not raising them in opposition to motion for summary
 6   judgment); Estate of Alvarado v. Tackett, 2018 WL 4205392, at *4 (S.D. Cal. Sep. 4,
 7   2018) (finding that failure to address summary judgment issues in opposition brief
 8   constitutes a concession as to those issues).
 9   B.    Hostile Work Environment
10         Defendants also move for summary judgment on Plaintiff’s second claim of
11   hostile work environment on the basis that the alleged conduct was not severe or
12   pervasive. (Mot. 2.) The elements for a hostile work environment claim under FEHA
13   are: “(1) the plaintiff belongs to a protected group; (2) the plaintiff was subjected to
14   unwelcome harassment because of being a member of that group; and (3) the
15   harassment was sufficiently severe or pervasive to alter the conditions of employment
16   and create an abusive working environment.” Landucci v. State Farm Ins. Co., 65 F.
17   Supp. 3d 694, 703 (N.D. Cal. 2014); Williams v. Los Angeles Unified Sch. Dist., No.,
18   10-cv-01417 ODW, 2010 WL 4794943, at *4 (C.D. Cal. Nov. 18, 2010).
19         “[W]hether an environment is hostile or abusive can be determined only by
20   looking at all the circumstances [including] the frequency of the discriminatory
21   conduct; its severity; whether it is physically threatening or humiliating, or a mere
22   offensive utterance; and whether it unreasonably interferes with an employee’s work
23   performance.’” Lyle v. Warner Bros. Television Prods., 38 Cal. 4th 264, 283 (2006)
24   (internal quotation marks omitted). “[T]he objective severity of harassment should be
25   judged from the perspective of a reasonable person in the plaintiff’s position,
26   considering all the circumstances.” Id. (internal quotation marks omitted).
27         Courts should use “[c]ommon sense, and an appropriate sensibility to social
28   context” to distinguish “simple teasing or roughhousing . . . and conduct which a




                                                 6
 1   reasonable person in the plaintiff’s position would find severely hostile or abusive.”
 2   Id. “With respect to the pervasiveness of harassment, courts have held an employee
 3   generally cannot recover for harassment that is occasional, isolated, sporadic, or
 4   trivial; rather, the employee must show a concerted pattern of harassment of a
 5   repeated, routine, or a generalized nature.” Aguilar v. Avis Rent A Car Sys., Inc., 21
 6   Cal. 4th 121, 146 (1999).
 7          Here, Luke premises her claim of hostile work environment on the text message
 8   with the video.3 (Opp’n 6–8.) Despite the nature of her work, Luke asserts that the
 9   video is sufficiently severe, because she did not expect to receive such an explicit
10   video.4 (Opp’n 7.)
11          In Lyle, the California Supreme Court held that “considering the totality of the
12   circumstances, especially the nature of the writers’ work, the facts largely forming the
13   basis of plaintiff’s sexual harassment action—(1) the writers’ sexual antics, including
14   their pantomiming of masturbation, their drawing in the cheerleader coloring book,
15   their altering words on scripts and calendars to spell out male and female body parts,
16   (2) their graphic discussions about their personal sexual experiences, sexual
17   preferences, and preferences in women, and (3) their bragging about their personal
18   sexual exploits with girlfriends and wives—did not present a triable issue whether the
19   writers engaged in harassment ‘because of . . . sex.’” 38 Cal. 4th at 286.
20          However, as Luke asserts, the Lyle court discussed in depth that none of the
21   conduct was aimed the plaintiff or any other female employee. Id. at 286–87. In fact,
22
23   3
       The Motion references Luke’s allegations of the comments regarding her jeans, outfit and tuition to
     defend that such conduct was not substantiated in the evidence and alternatively, fails to be
24
     pervasive enough to give rise to a harassment claims. (Mot. 9.) However, the opposition fails to
25   address this argument or even mention the three alleged instances. (See Opp’n 6–9.) To the extent
     that Plaintiff meant to include these allegations in her second claim, the Court finds the comments
26   are “stray remarks” rather than a pattern of harassment. Aguilar, 21 Cal. 4th at 146.
     4
27     Luke further asserts that her knowledge of Love’s consistent usage of vulgar language and
     disinterest in her “romantically or sexually” are inconsequential to her claim. (Opp’n 7.) The Court
28   disagrees. In fact, courts are tasked with assessing the severity of the situation “considering all the
     circumstances.” Lyle, 38 Cal. 4th at 283.



                                                       7
 1   the court indicates the conduct was undertaken in group sessions in which women
 2   writers also discussed their own sexual experiences to generate material for the show.
 3   Id. at 287. Such was not the case here. “[S]exual conduct that involves or is aimed at
 4   persons other than the plaintiff is considered less offensive and severe than conduct
 5   that is directed at the plaintiff.” Id. at 284. Here, Love directly targeted Luke by
 6   sending her a video of him receiving oral sex in slow motion. Accordingly, the
 7   present facts are both more severe and directly targeted than those in Lyle.
 8            Furthermore, courts have held that single instances may be sufficiently severe to
 9   raise a triable issue of hostile work environment. See Hughes v. Pair, 46 Cal. 4th
10   1035, 1043 (2009); Ellison v. Brady, 924 F.2d 872, 877 (9th Cir. 1991) (finding severe
11   conduct that “falls somewhere between forcible rape and the mere utterance of an
12   epithet”). The Court agrees, “[s]urely, employees need not endure sexual harassment
13   until their psychological well-being is seriously affected” to be actionable. Ellison,
14   924 F.2d at 878.       Thus, the Court, considering the circumstances in light most
15   favorable to the non-moving party, finds the video sufficiently severe to raise a triable
16   issue.
17            Accordingly, the Court DENIES summary judgment as to the second claim.
18                                      V.   CONCLUSION
19            For the foregoing reasons, the Court GRANTS as the first, third, and fourth
20   claims and DENIES Defendants’ Motion for Summary Judgment as to the second
21   claim. (ECF No. 23.)
22
23            IT IS SO ORDERED.
24
25            January 10, 2020
26                                            ____________________________________
27                                                      OTIS D. WRIGHT, II
                                              UNITED STATES DISTRICT JUDGE
28




                                                  8
